Title: From Thomas Jefferson to Nathaniel Macon, 17 July 1802
From: Jefferson, Thomas
To: Macon, Nathaniel


          
            Dear Sir
            Washington July 17. 1802
          
          Your favor of June 17. came duly to hand. it gives me great pleasure to learn that the proceedings of the last session of Congress gives satisfaction in your quarter. it is impossible they should not do it in every quarter where they are not determined not to be satisfied, or kept uninformed of them. the special feasts & rejoicings on the 1st of July, and the toasts of the 4th. of July, as they have been recieved from different quarters prove that all republicans are pleased with them. the result of the elections in New York, Rhodeisland Connecticut & N. Hampshire proves considerable advances in the Republican interest. in Massachusets we do not see it at this distance, but I consider Strong’s speech as a decisive proof that he sees it. you will have seen symptoms of a schism in N.Y. between Burr & the Clintonians. it is I believe undoubted that the latter embraces the whole republican interest of that state; the interest of the former is only what is created by the resources of his own mind. the 4th. of July has exhibited evidences of a general [fir]mness on this schism. You will well remember, because you were made to feel as we all were, the contributions levied on us to support the presses suffering under the Sedition law in 98. 99. to pay the fines of Callender, Holt, Baldwin, Brown, Lyon &c. Callender, who came on here immediately on my election, to get the Postmaster’s place at Richmond, for which I knew him unqualified, was so mortified with his disappointment, that he began to haul over immediately to federalism, and is now an open enemy. he is publishing my contributions to him (saying nothing of those by others, or for others), and the tory papers are endeavoring to make me considered as the patron & father of the Prospect before us, and so to impute to me all the scurrilities of that work against Genl. Washington, mr Adams & others.—the affair of Louisiana is still hanging over us. if the French have not yet sent off their troops to take possession of it, I cannot but think our representations, while they show our anxiety for the friendship of that country, will yet convince them of the inevitable consequences of that measure to both France & Spain. however, Buonaparte’s wisdom may fall short of our calculation in this instance, as it has in another. when we view the course which things have taken in Europe, in what light ought we to regard the important stage on which we are made to act? we are in truth the sole trustees for the whole race of man now on the globe. on our experiment depends the great question Can man govern himself? in this view it becomes doubly our duty to suppress all local & personal views, and to consider but the one great object of proving that a government may be so free as to leave every man in the unrestrained exercise of all his rights, while it has energy enough to protect him from every wrong.—I shall go the last week of this month to Monticello to avoid passing the months of Aug. and September on the tide waters. and this we propose to establish as a permanent regulation, that Aug. & Sep. shall be a season of recess for the executive, & the only one. it was our practice in Genl. Washington’s time, & it is a reasonable one, as well on considerations of health, as that a total abandonment of our private affairs cannot be expected. I have in contemplation to propose to Congress the building a dry dock here on the principle of a lock, which has never yet been applied to dry docks, because I believe there is not a place in the world, but this spot, where it can be practised. this we owe to the copious streams of running water here, at great heights above the tide; as for instance the Tyber, the Eastern branch, Rock creek, & the Potomac itself. for 150,000. dollars we can make a dry dock which shall place our 12 frigates dry, under a roof, not to cost us afterwards one dollar [a] year except for a centinel. we can at present, by lightening her, bring a 74. here, and as it will be long before we shall have a ship larger than a 74. those of the first size are not now an object of consideration, and consequently we need only say at present that this is the place at which every vessel not larger than a 74. is to be laid up in time of peace. but by no great deal of work with a Mud scoop, the two bars in the Potomac can be made to admit first rates to pass them, when lightened as far as may be done. and Ca[nals?] would bring them over at present. we ought then to look to this as the great & sole repository of the Navy of the US. it derives it’s exclusive fitness from the command of running water, depth & softness of it’s bed, freedom from worms inaccessibility to an enemy being under the eye of the government central position, and some other considerations not to be descanted on. it ought also to be our only building yard; because if we want ships built elsewhere, experience in England has proved that ships of war are as well & cheaper built in private than in public yards. we ought then to own but this single yard, and here to concentrate all our naval works & institutions. in time of war, our ships will come here only for considerable repairs. for smaller ones they may go into private yards in the seaport towns, and be protected by open batteries on the bank, formed by their own guns. indeed such open batteries ought to be provided in every sea-port for it’s own protection, as well as to offer an asylum on every part of our coasts to our vessels pursued by an enemy. forts and shipyards are mere contrivances to sink the first expences, and entail everlasting expence afterwards. with a dry dock here in which our ships, kept dry & under cover, will be as sound at the beginning of a 2d. war as they were at the end of a 1st. the agricultural & sea-coast interests might compromise, by building a ship annually, and laying her by. Accept assurances of my affectionate esteem & respect.
          Th: Jefferson
          Sketch of a dry dock 
          
          the vessel floats with the common high tide into the lower bason, which is just big enough to hold a single one. the gate is then shut, and the water of the Tyber let into the Upper bason till both basons are full. the vessel then floats into the Upper one, the gate is opened, the water discharged, & she is left dry on the bottom of the bason.
         